EXHIBIT 10.1

 

 


FOSTER WHEELER TO TAKE $76 MILLION CHARGE
AS A RESULT OF COURT DECISION


 

HAMILTON, BERMUDA, January 18, 2005 — Foster Wheeler Ltd. (OTCBB: FWHLF)
announced today that it will take a charge to earnings in the fourth quarter as
a result of an adverse court decision in asbestos coverage allocation litigation
involving certain of its subsidiaries.  On January 10, 2005, a New York state
trial court entered an order finding that New York, rather than New Jersey, law
applies in a lawsuit regarding the allocation of liability for asbestos-related
personal injury claims among the Foster Wheeler entities and their various
insurers.

 

As a result of this decision, Foster Wheeler will record a charge to earnings in
the fourth quarter of 2004 of approximately $76 million.  After recording this
charge, the Company continues to believe that it will not be required to fund
any asbestos liabilities from its cash flow before 2010.  However, unless this
decision is reversed on appeal, Foster Wheeler expects that it will be required
to fund a portion of its asbestos liabilities from its own cash beginning in
2010.  The amount and timing of these funding requirements will be dependent
upon, among other things, litigated or negotiated resolution of the various
disputes between Foster Wheeler and the insurers with whom it has not yet
settled.  In addition, Foster Wheeler continues to evaluate whether the court’s
decision will have any additional impact on the calculation of its insurance
asset, its cash flow requirements, or both.  Foster Wheeler intends to continue
actively to pursue settlements with its insurers and to manage its insurance
portfolio in order to minimize its cash obligations going forward.

 

The Company intends promptly to file an appeal of the New York court’s decision,
and believes that it has solid grounds supporting reversal.

 

The litigation seeks to determine the respective obligations of Foster Wheeler’s
various insurers to indemnify Foster Wheeler for asbestos-related bodily injury
losses.  The substantive laws of New Jersey and New York apply different methods
of allocating insurance proceeds available to satisfy claims triggered over
multiple years.  The application of New York, rather than New Jersey, law would
result in Foster Wheeler realizing lower insurance recoveries.

 

Since the inception of this litigation, Foster Wheeler has calculated its
estimated insurance recoveries applying New Jersey law.  The Company based its
approach on, among other considerations, the advice of its outside asbestos
litigation counsel and its team of internal and external asbestos advisors. In
light of the court’s decision, Foster Wheeler in the fourth quarter will
calculate its estimated insurance recoveries applying New York law, which will
result in the charge to earnings described above.

 

# # #

 

--------------------------------------------------------------------------------


 

Notes to Editor:

 

1.               Foster Wheeler Ltd. is a global company offering, through its
subsidiaries, a broad range of design, engineering, construction, manufacturing,
project development and management, research and plant operation services. 
Foster Wheeler serves the refining, upstream oil and gas, LNG and
gas-to-liquids, petrochemicals, chemicals, power, pharmaceuticals, biotechnology
and healthcare industries.  The corporation is based in Hamilton, Bermuda, and
its operational headquarters are in Clinton, New Jersey, USA.   For more
information about Foster Wheeler, visit our Web site at http://www.fwc.com.

 

2.               Safe Harbor Statement

 

This news release contains forward-looking statements that are based on
management’s assumptions, expectations and projections about the company and the
various industries within which the company operates. These include statements
regarding our expectations regarding revenues (including as expressed by our
backlog), liquidity, the outcome of litigation and legal proceedings and
recoveries from customers for claims and the costs of current and future
asbestos claims and the amount and timing of related insurance recoveries. Such
forward-looking statements by their nature involve a degree of risk and
uncertainty. The company cautions that a variety of factors, including but not
limited to the factors described under the heading “Business—Risk Factors of the
Business” in the company’s most recent annual report on Form 10-K/A and the
following, could cause the company’s business conditions and results to differ
materially from what is contained in forward-looking statements: changes in the
rate of economic growth in the United States and other major international
economies, changes in investment by the power, oil and gas, pharmaceutical,
chemical/petrochemical and environmental industries, changes in the financial
condition of

 

--------------------------------------------------------------------------------


 

our customers, changes in regulatory environment, changes in project design or
schedules, contract cancellations, changes in estimates made by the company of
costs to complete projects, changes in trade, monetary and fiscal policies
worldwide, currency fluctuations, war and/or terrorist attacks on facilities
either owned or where equipment or services are or may be provided, outcomes of
pending and future litigation, including litigation regarding our liability for
damages and insurance coverage for asbestos exposure, protection and validity of
patents and other intellectual property rights, increasing competition by
foreign and domestic companies, changes in financial markets, compliance with
debt covenants, monetization of certain power systems facilities, implementation
of our restructuring plan, recoverability of claims against customers and
others, changes in estimates used in critical accounting policies. Other factors
and assumptions not identified above were also involved in the formation of
these forward-looking statements and the failure of such other assumptions to be
realized, as well as other factors, may also cause actual results to differ
materially from those projected. Most of these factors are difficult to predict
accurately and are generally beyond our control. You should consider the areas
of risk described above in connection with any forward-looking statements that
may be made by us.

 

# # #

 

1-18-05

 

 

Media Contact:

Maureen Bingert

908-730-4444

Investor Contact:

John Doyle

908-730-4270

 

--------------------------------------------------------------------------------